Case 1:19-cv-21406-JHR-JS Document 10 Filed 06/17/20 Page 1 of 1 PageID: 139




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


ELVIN CINTRON                            :      Hon. Joseph H. Rodriguez
                                         :
             Plaintiff,                  :      Civil Action No. 1:19-cv-21406-JHR-JS
                                         :
      v.                                 :             ORDER
                                         :
WAL-MART STORES EAST, LP et al           :
                                         :
                                         :
             Defendants.                 :



      This matter having come before the Court by way of Plaintiff’s Motion to Remand

the case to the New Jersey Superior Court, Law Division, Camden County [Dkt. No. 6]

pursuant to 28 U.S.C. § 1447(c); and the Court having considered the written

submissions of the parties; for the reasons explained in the Opinion of today’s date; and

for good cause shown;

      IT IS on this 17th day of June 2020 hereby

      ORDERED that Plaintiff’s Motion to Remand [Dkt. No. 6] is DENIED.



                                                        /s/ Joseph H. Rodriguez________
                                                            HON. JOSEPH H. RODRIGUEZ
                                                                United States District Judge
